
	

113 S2248 IS: Expand School Meals Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2248
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966 to
			 increase the number of children eligible for free school meals, with a
			 phased-in transition period, with an offset.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Expand School Meals Act of 2014.
		
			I
			Transition
			 period
			
				101.
				Phased-in
			 increase in States providing free school lunches and
			 breakfasts
				Section 11 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is
			 amended by adding at the end the following:(h)Phased-In
			 increase in States providing free school lunches and
			 breakfasts(1)In generalThe Secretary shall expand the service of
			 free lunches and breakfasts provided at schools participating in the
			 school lunch program under this Act and the school breakfast program under
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) in States
			 selected by the Secretary in accordance with paragraph (2).(2)Selection of States(A)In generalA State that elects to participate in the program under this subsection shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.(B)First yearFor the school year beginning July 1, 2014, the Secretary shall enroll in the program under this
			 subsection any State that, as of April 10, 2014, has enacted a law under
			 which, in compliance with this Act and the Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et
		seq.) (as appropriate), school food
			 authorities in the State provide free breakfasts or lunches in lieu of
			 reduced-price breakfasts or lunches in schools statewide.(C)Subsequent years(i)In generalThe Secretary shall enroll in the program under this subsection not more than—(I)for the school year beginning July 1, 2015, 5 additional States;(II)for the school year beginning July 1, 2016, 5 additional States;(III)for the school year beginning July 1, 2017, 5 additional States;(IV)for the school year beginning July 1, 2018, 5 additional States; and(V)for the school year beginning July 1, 2019, 5 additional States.(ii)PriorityIn enrolling States, the Secretary shall give priority to States that—(I)have enacted a law described in subparagraph (B) after April 10, 2014;(II)have school food authorities that provide free breakfasts or lunches in lieu of reduced-price
			 breakfasts or lunches in schools in the State; or(III)have high levels of participation in the free or reduced-price lunch program, as determined by the
			 Secretary.(3)Income eligibilityFor any State enrolled in the program under this subsection, the income guidelines for determining
			 eligibility for free lunches or breakfasts in the State shall be 185
			 percent of the applicable family size income
			 levels contained in the nonfarm income poverty guidelines prescribed by
			 the Office of Management and Budget, as adjusted annually in accordance
			 with section 9(b)(1)(B).(4)Relationship to universal meal service in high poverty areasA school for which a local educational agency has elected to receive special assistance payments
			 under subsection (a)(1)(F) may not receive any additional payments under
			 this subsection..
			
				102.
				Period of
			 effectiveness
				The amendments
			 made by section 101 shall be effective only during the period beginning on
			 the
			 date of enactment of this Act and ending on June 30, 2019.
			
			II
			Permanent
			 change
			
				201.
				Free lunch
			 eligibility
				
					(a)
					In
			 general
					Section 9(b)(1) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)) is
			 amended—
					
						(1)
						by redesignating subparagraph (B) as
			 subparagraph (D);
					
						(2)
						by striking
			 (b)(1)(A) Not and inserting the following:
						
							
								(b)
								Income
				eligibility guidelines
								
									(1)
									Establishment
									
										(A)
										In
				general
										Not
									;
					
						(3)
						in subparagraph
			 (A)—
						
							(A)
							in the first sentence, by striking
			 and reduced price;
						
							(B)
							in the second sentence—(i)by striking
			 The income guidelines for determining eligibility for free lunches shall
			 be 130 percent and inserting the following:
								
									
										(B)
										Free
				lunches
										The income guidelines for determining eligibility for
				free lunches shall be 185
				percent
									; and(ii)by striking subparagraph (B) and inserting subparagraph (D);
							
							(C)
							by striking the
			 third sentence; and
						
							(D)
							in the last sentence, by striking
			 The Office and inserting the following:
							
								
									(C)
									Frequency of
				revisions
									The Office
								;
				and
						
						(4)
						in subparagraph
			 (D) (as redesignated by paragraph (1))—
						
							(A)
							by striking
			 (D) The and inserting the following:
							
								
									(D)
									Amount of
				revisions
									The
								;
				and
						
							(B)
							by striking
			 subparagraph (A) of this paragraph and inserting
			 subparagraph (C).
						
					(b)
					Conforming
			 amendments
					
						(1)
						Section 9 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is
			 amended—
						
							(A)
							in subsection
			 (b)—
							
								(i)
								by
			 striking free and reduced price each place it appears (other
			 than paragraph (7)) and inserting free;
							
								(ii)
								by
			 striking free or reduced price each place it appears and
			 inserting free;
							
								(iii)
								in paragraph
			 (2)(B)(i), by striking , and shall contain and all that follows
			 through or reduced price lunches;
							
								(iv)
								in
			 paragraph (3)—
								
									(I)
									in subparagraph
			 (E)(iii), by striking free or reduced-price each place it
			 appears and inserting free; and
								
									(II)
									in subparagraph
			 (F)—
									
										(aa)
										in
			 clause (i), by striking Subject to clauses (ii) and (iii), and
			 inserting Subject to clause (ii),;
									
										(bb)
										in
			 clause (ii)(II), by striking 133 percent both places it appears
			 in items (aa) and (bb) and inserting 185 percent;
									
										(cc)
										by
			 striking clause (iii); and
									
										(dd)
										by
			 redesignating clauses (iv) and (v) as clauses (iii) and (iv),
			 respectively;
									
								(v)
								in
			 paragraph (7)—
								
									(I)
									in the paragraph
			 heading, by striking and
			 reduced price and inserting meals;
								
									(II)
									by striking
			 and reduced price policy each place it appears and inserting
			 meals policy; and
								
									(III)
									in subparagraph
			 (B), by striking and reduced price meals and inserting
			 meals;
								
								(vi)
								in paragraph
			 (9)—
								
									(I)
									in the paragraph
			 heading, by striking and
			 reduced price;
								
									(II)
									by striking
			 subparagraph (B); and
								
									(III)
									by
			 redesignating subparagraph (C) as subparagraph (B);
								
								(vii)
								in paragraph
			 (10), by striking or a reduced price lunch; and
							
								(viii)
								in paragraph
			 (11), in the first sentence, by striking or reduced price
			 lunches;
							
							(B)
							in subsection
			 (c), in the third sentence, by striking or at a reduced
			 cost;
						
							(C)
							in subsection
			 (d), by striking or reduced price each place it appears;
			 and
						
							(D)
							in subsection
			 (e), by striking , reduced price,.
						
						(2)
						Section 11 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is
			 amended—
						
							(A)
							in subsection
			 (a)—
							
								(i)
								in paragraph
			 (1)—
								
									(I)
									in subparagraph
			 (A)—(aa)by striking the sum of; and(bb)by striking and the product obtained by multiplying and all
			 that follows through for such fiscal year;
									
									(II)
									in subparagraph
			 (B)—
									
										(aa)
										by striking
			 or reduced price lunches the first place it appears;
									
										(bb)
										by striking
			 or reduced price lunches, as the case may be,; and
									
										(cc)
										by striking
			 and reduced price lunches;
									
									(III)
									in subparagraph
			 (C)—
									
										(aa)
										in clause (ii),
			 by striking or reduced price lunches or breakfasts each place it
			 appears; and
									
										(bb)
										in clause (iii),
			 by striking or reduced price; and
									
									(IV)
									in subparagraph
			 (D), by striking and reduced price lunches each place it appears
			 in clauses (iii) and (iv); and
								
								(ii)
								in paragraph
			 (2), by striking and the special assistance factor for reduced
			 price and all that follows through free lunches;
							
							(B)
							in subsection
			 (b), in the first sentence, by striking and reduced
			 price;
						
							(C)
							in subsection
			 (d), by striking and the average number of children who received reduced
			 price lunches each place it appears paragraphs (1) and (2); and
						
							(D)
							in subsection
			 (e)—
							
								(i)
								in the second
			 sentence, by striking , and shall serve meals at a reduced price
			 and all that follows through such section; and
							
								(ii)
								in the third
			 sentence, by striking or reduced priced.
							
						(3)
						Section 12(l)(4)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)(4))
			 is
			 amended—
						
							(A)
							in subparagraph
			 (C), by striking and reduced price;
						
							(B)
							by striking
			 subparagraph (D);
						
							(C)
							in subparagraph
			 (H), by striking or reduced price; and
						
							(D)
							by redesignating
			 subparagraphs (E) through (M) as subparagraphs (D) through (L),
			 respectively.
						
						(4)
						Section 13 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is
			 amended—
						
							(A)
							in subsection
			 (a)—
							(i)in paragraph (1)(A)(i), by striking or reduced price each place it appears; and
								(ii)
								in paragraph
			 (5), by striking or reduced price; and
							
							(B)
							in subsection
			 (f)(3), by striking or reduced price.
						
						(5)
						Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
						
							(A)
							in subsection
			 (a)(2)(B)(i), by striking or reduced price;
						
							(B)
							in subsection
			 (c)—
							
								(i)
								in paragraph (1),
			 by inserting (as calculated on the day before the date of enactment of
			 the Expand School Meals Act of 2014) after lunches, reduced price
			 lunches;
							
								(ii)
								in paragraph
			 (2), by inserting (as calculated on the day before the date of enactment
			 of the Expand School Meals Act of 2014) after breakfasts, reduced price
			 breakfasts; and
							
								(iii)
								by striking
			 paragraph (4) and inserting the following:
								
									
										(4)
										Determinations
										
											(A)
											Free
				meals
											Determinations with regard to eligibility for free meals
				and supplements shall be made in accordance with the income
			 eligibility
				guidelines for free lunches under section 9.
										
											(B)
											Reduced price
				meals
											Determinations with regard to eligibility for reduced price
				meals and supplements shall be made in accordance with the income
			 eligibility
				guidelines for reduced price lunches under section 9, as in effect
			 on the day
				before the date of enactment of the Expand School Meals Act of 2014.
										;
							
							(C)
							in subsection
			 (f)(3)—
							
								(i)
								by striking
			 or reduced price each place it appears; and
							
								(ii)
								in subparagraph
			 (A)(iii)(II)(aa), in the item heading, by striking or reduced price; and
							
							(D)
							in subsection
			 (r)(1)(B), by striking or reduced price.
						
						(6)
						Section 17A(c)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1766a(c)(1)) is
			 amended in the matter preceding subparagraph (A) by striking or reduced
			 price.
					
						(7)
						Section 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended
			 by
			 striking subsection (j).
					
						(8)
						Section 19 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is
			 amended—
						
							(A)
							by striking
			 or reduced price each place it appears; and
						
							(B)
							by striking
			 and reduced price each place it appears.
						
						(9)
						Section 20(b) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b(b)) is
			 amended by striking and reduced price.
					
						(10)
						Section
			 21(a)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769b–1(a)(1)(B)) is amended—
						
							(A)
							in the matter
			 preceding clause (i), by striking or reduced price; and
						
							(B)
							in clause (iii),
			 by striking and reduced price.
						
					(c)
					Transition
			 rules
					The Secretary of Agriculture shall carry out the amendments
			 made by paragraphs (2) and (8) of subsection (b) in accordance with
			 transition
			 rules established by the Secretary.
				
				202.
				Free breakfast
			 eligibility
				
					(a)
					In
			 general
					Section 4 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended—
					
						(1)
						in subsection
			 (b)—
						
							(A)
							in paragraph
			 (1)—
							
								(i)
								in
			 subparagraph (A)(i)(II)—
								
									(I)
									by striking
			 , for reduced price breakfasts,;
								
									(II)
									by striking
			 or reduced price; and(III)by striking clause (B) of this paragraph and inserting subparagraph (B);
								(ii)
								in
			 subparagraph (B)—
								
									(I)
									in the third
			 sentence, by striking or reduced price; and
								
									(II)
									by striking the
			 second sentence;
								
								(iii)
								by striking
			 subparagraph (C);
							
								(iv)
								by
			 redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D),
			 respectively; and
							
								(v)
								in
			 subparagraph (D) (as so redesignated)—
								
									(I)
									in the
			 subparagraph heading, by striking and reduced price and inserting
			 meals;
								
									(II)
									by striking
			 and reduced price policy each place it appears and inserting
			 meals policy; and
								
									(III)
									by striking
			 and reduced price meals and inserting meals;
			 and
								
							(B)
							in paragraph
			 (2)—
							
								(i)
								in
			 subparagraph (A), by striking or reduced price; and
							
								(ii)
								by
			 striking subparagraph (C); and
							
						(2)
						in subsections
			 (d)(1)(A) and (e)(1)(A), by striking or at a reduced price each
			 place it appears.
					
					(b)
					Conforming
			 amendments
					
						(1)
						Section 7 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1776) is amended—
						
							(A)
							in subsection
			 (e)(2)(B)(ii), by striking or reduced price;(B)in subsection (g)(2)(B)(i)(I), by striking and reduced price; and
						
							(C)
							in subsection
			 (i), by striking and reduced price each place it appears in
			 paragraphs (2)(B)(iii) and (3)(B)(i).
						
						(2)
						Section
			 17(d)(2)(A)(i) of the Child Nutrition Act of 1966 (42 U.S.C.
			 1786(d)(2)(A)(i))
			 is amended by striking and reduced price.
					
						(3)
						Section 20(b) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1789(b)) is amended by striking
			 and reduced-price.(4)Section 23(d)(2) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1793(d)(2)) is amended by
			 striking
			 or reduced price.
				203.
				Period of
			 effectiveness
				The amendments
			 made by this title shall be effective beginning on July 1, 2019.IIIOffset301.Denial of deduction for punitive damages(a)Disallowance of Deduction(1)In generalSection 162(g) of the Internal Revenue Code of 1986 is amended—(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,(B)by striking If and
			 inserting:(1)Treble
				damagesIf,
				and(C)by adding at the end the following new
			 paragraph:(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in
			 connection with
				any judgment in, or settlement of, any action. This paragraph shall
			 not apply
				to punitive damages described in section
				104(c)..(2)Conforming amendmentThe heading for section 162(g) of such Code is amended
			 by inserting or Punitive
			 Damages after Laws.(b)Inclusion in Income of Punitive Damages
			 Paid by Insurer or Otherwise(1)In generalPart II of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as
			 insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to
			 pay punitive
				damages..(2)Reporting requirementsSection 6041 of such Code is amended by adding at the
			 end the following new subsection:(h)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of any
			 corporation, individual, partnership, or other entity, as
				insurance or otherwise, by reason of such corporation,
			 individual, partnership, or entity’s liability (or agreement)
				to pay punitive
				damages..(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 of such Code is amended by adding at the end the
			 following new
			 item:Sec. 91. Punitive damages
				compensated by insurance or
				otherwise..(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred on or after the date
			 of
			 the enactment of this Act.
